Civil action for alleged breach of warranty in the sale of stock know as North American Trust Shares, purchased by plaintiff on 1 July, 1931.
The defendant denied liability, pleaded release and the statute of limitations. This action was instituted 16 April, 1935.
From a judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors. *Page 839 
The plaintiff's evidence falls short of the required prima facie showing to carry the case to the jury. The judgment of nonsuit is correct.
Affirmed.